OFFICIAL BUSINESS
                                                                ^P0%
                                                                   '1 '   tS&SP^B
                                     STATE OF TEXAS                            =?   PITNEY SOWIiS


                                      PENALTY FOR         ^u, ir                    $0Q.406
                                      PRIVATE USE         £jj.f? 0006557438         JAN 13 2015
lO. BOX 12308, CAPITOL STATION                            S3 MAILED FROM ZIPCODE 78 701
   AUSTIN, TEXAS 78711




                                 RE: WRs82,030s01